DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 12-20, drawn to a centrifugal compression device.
Group II, claim(s) 21, drawn to a refrigeration machine.
Group III, claim(s) 22, drawn to a centrifugal compression method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II & III lack unity of invention because even though the inventions of these groups require the technical feature of “A centrifugal compression method for a working gas for a refrigeration machine using a plurality of centrifugal compressors forming several successive and/or parallel compression stages and a plurality of drive motors for the centrifugal compressors, the centrifugal compressors being driven in rotation directly by the drive motors, the plurality of centrifugal compressors comprising first and second centrifugal compressors, the method comprising: sequentially compressing a working gas in the first centrifugal compressor then in then in the second centrifugal compressor that are arranged in series; drawing off a fraction of working gas leaving at least one of the plurality of centrifugal compressors; causing the drawn off working gas to flow through at least one of the plurality of drive motors for cooling , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bergamini (2017/0159665).
Bergamini teaches a centrifugal compression method (Figures 11/12; Paragraph 0093) for a working gas (a multi-phase fluid containing gas; Paragraph 0090) for a refrigeration machine (1) using a plurality of centrifugal compressors (13A/13B) forming several successive (as shown in Figure 11) and/or parallel compression stages and a plurality of drive motors (31A/32A/33A/35A/37A and 31B/32B/33B/35B/37B) for (Paragraph 0053) the centrifugal compressors (13A/13B), the centrifugal compressors (13A/13B) being driven in rotation directly by (Paragraph 0053) the drive motors (31A/32A/33A/35A/37A and 31B/32B/33B/35B/37B), the plurality of centrifugal compressors (13A/13B) comprising first (13A) and second (13B) centrifugal compressors (13A/13B), the method comprising: sequentially compressing (as shown in Figure 11) a working gas (a multi-phase fluid containing gas; Paragraph 0090) in the first centrifugal compressor (13A) then (as shown in Figure 11) in then in the second centrifugal compressor (13B) that are arranged in series (as shown in Figure 11); drawing off a fraction (via 81/85; Paragraph 0093) of working gas (a multi-phase fluid containing gas; Paragraph 0090) leaving (via 7/80; Paragraph 0093) at least one of the plurality of centrifugal compressors (13A/13B); causing the drawn off working gas (recirculated gas; Paragraph 0093) to flow through (via 85/87; Paragraph 0093) at least one of the plurality of drive motors (33A/33B/31A/31B; Paragraph 0093) for cooling purposes (91; Paragraph 0095); cooling (91; Paragraph 0095) the drawn off working gas (recirculated gas; Paragraph 0093) that has flowed through (as shown in Figure 12) the at least one of the plurality of drive motors (31A/32A/33A/35A/37A and 31B/32B/33B/35B/37B within compressors 13A/13B); distributing .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746